Fourth Court of Appeals
                                    San Antonio, Texas
                                        February 10, 2021

                                       No. 04-20-00564-CR

                                        Isidro RAMOS III,
                                             Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 144th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CR9685
                         Honorable Lorina I. Rummel, Judge Presiding


                                          ORDER

        Appellant has filed a letter inquiring about the status of his appeal. The clerk’s record was
filed on 12/2/2020. The reporter’s record was filed on February 8, 2021. Thus, appellant’s brief
is due on March 10, 2021.




                                                      _________________________________
                                                      Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of February, 2021.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court